EXHIBIT 10.31


EATON VANCE CORP.
ANNUAL PERFORMANCE INCENTIVE PLAN


FOR NON-COVERED EMPLOYEES

1. PURPOSE

The purpose of the Plan is to attract, retain and motivate employees by
providing performance awards to designated employees of the Company or its
Subsidiaries. This Plan document memorializes and amends the terms of the annual
performance incentive program sponsored by the Company for non-covered
employees. This Plan was originally effective as of November 1, 2008 and has
been amended as of October 25, 2010, as approved by the Board of Directors and
voting shareholders of the Company. Covered Employees are not entitled to
participate in this Plan, as they are subject to the terms of the Eaton Vance
Corp. Executive Performance-Based Compensation Plan (“Covered Plan”).

2. DEFINITIONS.

Unless the context otherwise requires, the words which follow shall have the
following meaning:

(a) “Board” – shall mean the Board of Directors of the Company.

(b) “Code” – shall mean the Internal Revenue Code of 1986, as amended and any
successor thereto.

(c) “Code Section 409A” – shall mean Section 409A of the Code and the
regulations and guidance promulgated thereunder.

(d) “Company” – shall mean Eaton Vance Corp. and any successor entity by merger,
consolidation or otherwise.

(e) “Compensation Committee” – shall mean the Compensation Committee of the
Board.

(f) “Committee” – shall mean the members of Company management to whom the
Compensation Committee, by specific act or practice, has delegated
responsibility for administering this Plan.

(g) “Covered Employee” – shall mean a “Covered Employee” determined under Code
Section 162(m), or an employee who has been granted an Award Agreement under the
Covered Plan.

(h) “Participant” – shall mean members of executive management, excluding
covered employees, and senior staff of the Company (determined in accordance
with the Company’s normal policies and practices) or such other employee of the
Company or any Subsidiary selected, in accordance with Section 4 hereof, to be
eligible to receive a Performance Award in accordance with this Plan.

(i) “Performance Award” – shall mean the amount paid or payable under Sections 6
hereof.

(j) “Performance Period” – shall mean a period of not more than one Plan Year
(as specified by the Committee).

149

--------------------------------------------------------------------------------

 
 

(k) “Plan” – shall mean this Eaton Vance Corp. Annual Performance Incentive Plan
for Non-Covered Employees.

(l) “Plan Year” – shall mean a fiscal year of the Company, which commences on
November 1 of each year and ends the next following October 31.

(m) “Subsidiary” – shall mean Eaton Vance Management, Eaton Vance Distributors
and Eaton Vance Investment Counsel and such other entity as may be designated by
the Committee for participation in the Plan.

3. ADMINISTRATION AND INTERPRETATION OF THE PLAN.

The Plan shall be administered by the Committee which shall have the authority
and responsibility to: (i) interpret the Plan; (ii) approve and notify
designated Participants of bonus awards; (iii) review and approve the timing and
form of amounts to be paid out under the Plan and the conditions for payment
thereof; (iv) adopt, amend and rescind rules and regulations relating to the
Plan; and (v) make all other determinations and take all other actions necessary
or desirable for the Plan’s administration, including, without limitation,
correcting any defect, supplying any omission or reconciling any inconsistency
in the Plan in the manner and to the extent it shall deem necessary to carry the
Plan into effect.

The Committee is required on an annual basis to make a presentation to the
Compensation Committee for their consideration, and, if appropriate, approval of
the following items: (i) methodology of calculating the annual bonus pool, (ii)
actual calculation of bonus pool, (iii) historical data, review of compensation
studies, and analysis as requested (e.g. largest year-over-over year increase
and decrease by individual participant, compensation studies from independent
third parties, etc.), and (iv) the approval of the bonus pool.

All decisions of the Committee on any question concerning the selection of
Participants, amount of any Performance Award payable to any Participant
hereunder, and the interpretation and administration of the Plan shall be final,
conclusive and binding upon all parties. The Committee may rely on information,
and consider recommendations, provided by the Board or the executive officers of
the Company.

To the extent permitted by applicable law and not inconsistent with the
Certificate of Incorporation and Bylaws of the Company, the Company and its
Subsidiaries, as applicable, shall indemnify and hold harmless the Committee
against all expense, liability and loss (including legal fees, judgments, fines,
taxes and penalties, and amounts paid in settlement) reasonably incurred or
suffered in connection with the discharge of their responsibilities with respect
to the Plan, except to the extent such actions are taken in bad faith or with
willful misconduct; provided that any expense, liability or loss arising due to
actions taken in bad faith or with willful misconduct shall not be covered under
this indemnity.

4. ELIGIBILITY AND PARTICIPATION.  For each Performance Period, the Committee
shall designate the employees of the Company or its Subsidiaries who are to
participate in the Plan.

5. PERFORMANCE AWARD PROGRAM.

5.1  PERFORMANCE AWARDS.  Subject to the satisfaction of any conditions on
payment imposed by the Committee pursuant to the terms of this Plan, each
Participant shall be eligible to receive a Performance Award based upon his or
her performance during a Performance Period.

150

--------------------------------------------------------------------------------

 
 

5.2  BONUS POOL.  Each Plan Year a Bonus Pool shall be established from which
Performance Awards under this Plan shall be made. The Bonus Pool for each Plan
Year shall be a percentage of “adjusted operating income” first reduced by
awards granted to Covered Employees under the Covered Plan. Adjusted operating
income shall be determined in accordance with the Company’s normal procedures,
with such adjustments including but not limited to add-backs for stock based
compensation, closed-end structuring fees, commissions associated with
closed-end fund offers, and other similar non-recurring items as determined by
the Committee. The Committee shall determine the Bonus Pool available for a
Fiscal Year and shall present its finding for review and approval by the
Compensation Committee prior to the end of the Fiscal Year to which the Bonus
Pool relates. The Committee shall establish procedures pursuant to which a
percentage of the Bonus Pool will be payable to each Participant.

5.3  PAYMENT DATE; COMMITTEE REVIEW.  Performance Awards will be paid in a
single lump sum payment (net of all taxes and applicable withholdings) as soon
as reasonably practicable following the end of the Plan Year for which such
Performance Award is paid, but in no event later than the date that is 2½ months
following the close of the Plan Year for which such Performance Award is paid.

6. PERFORMANCE AWARDS—SPECIAL RULES.

6.1  Except as set forth in this Section 6, no Performance Award shall be made
to any Participant who is not an active employee of the Company or one of its
Subsidiaries on the last day of the Fiscal Year for which such Performance Award
is payable.

6.2  The Committee, in its sole and absolute discretion, may, but is not
required to make, a full, pro rata or other award to a Participant for a
Performance Period, in the event that during such Performance Period (i) the
Participant’s employment is terminated due to death or disability, or (ii) the
Participant’s employment is terminated by the Company or Subsidiary, as
applicable, without Cause (as defined in Section 2.4 of the Eaton Vance Corp.
2008 Omnibus Incentive Plan) prior to the end of a Fiscal Year.

6.3  Notwithstanding anything contained herein to the contrary, in all events
the Company shall be obligated to pay the full amount of the Bonus Pool
established for each Plan Year. Once established, in no event shall any amount
of the Bonus Pool revert to the Company.

7. NON-ASSIGNABILITY.  No Performance Award under the Plan or payment thereof
nor any right or benefit under the Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance, garnishment, execution or
levy of any kind or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber and to the extent permitted by applicable law, charge,
garnish, execute upon or levy upon the same shall be void and shall not be
recognized or given effect by the Company.

8. NO RIGHT TO EMPLOYMENT.  Nothing in the Plan or in any notice of award
pursuant to the Plan shall confer upon any person the right to neither continue
in the employment of the Company or one of its Subsidiaries or affiliates nor
affect the right of the Company or any of its Subsidiaries or affiliates to
terminate the employment of any Participant.

9. AMENDMENT OR TERMINATION.  While the Company hopes to continue the Plan
indefinitely, it reserves the right in its Board (or a duly authorized committee
thereof) to amend, suspend or terminate the Plan or to adopt a new plan in place
of the Plan at any time; provided, that no such amendment, suspension or
termination shall, without the consent of the Participant, alter or impair a
Participant’s right to receive payment of a Performance Award for a Performance
Period otherwise payable hereunder.

10. SEVERABILITY.  In the event that any one or more of the provisions contained
in the Plan shall, for any reason, be held to be invalid, illegal or
unenforceable, in any respect, such invalidity, illegality or

151

--------------------------------------------------------------------------------

 
 

unenforceability shall not affect any other provision of the Plan and the Plan
shall be construed as if such invalid, illegal or unenforceable provisions had
never been contained therein.

11. CODE SECTION 409A.  Although the Company makes no guarantee with respect to
the tax treatment of payments hereunder, the Plan is intended to comply with, or
be exempt from, Code Section 409A and to the maximum extent permitted the Plan
shall be limited, construed and interpreted in accordance with such intent.

12. GOVERNING LAW.  The Plan and any amendments thereto shall be construed,
administered, and governed in all respects in accordance with the laws of the
Commonwealth of Massachusetts (regardless of the law that might otherwise govern
under applicable principles of conflict of laws). This Plan is intended to
establish a bonus plan that meets the “all events test” as described in Revenue
Ruling 61-127. Notwithstanding anything contained herein to the contrary, this
Plan is intended to establish a binding right in the Participants to the total
amount of the Bonus Pool established each year, in accordance with the terms
hereof. In all events, this Plan is intended and should be construed to meet the
requirements of Revenue Ruling 61-127 in establishing an annual obligation by
the Company to pay out the Bonus Pool, as described herein.

152

--------------------------------------------------------------------------------